Citation Nr: 1121846	
Decision Date: 06/06/11    Archive Date: 06/20/11

DOCKET NO.  07-14 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss, for accrued benefits purposes. 

2.  Entitlement to service connection for vertigo, for accrued benefits purposes.  

3.  Entitlement to service connection for tinnitus, for accrued benefits purposes.  

4.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected foot and lumbar spine disabilities, for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney

ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from September 1960 to September 1980.  He died in March 2006.  The appellant is his widow.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In a February 2009 decision, the Board granted a 10 percent rating for cavovarus feet, status post bilateral calcaneus osteotomy with excision of small exostosis of calcaneus and excision of the sural nerve of the right foot, for accrued benefits purposes, and denied service connection for a heart disorder, Meniere's disease, a bilateral knee disorder, a bilateral shoulder disorder, and sinusitis, for accrued benefits purposes.  The Board also denied entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities, for accrued benefits purposes, and remanded a claim for service connection for the cause of the Veteran's death for further development.  

The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2010, the Court issued a Memorandum Decision affirming the Board's denial of service connection for heart, bilateral shoulder, and sinusitis conditions, and setting aside the Board's denial of service connection for the Veteran's bilateral knee condition and ear-related conditions.  The claims for service connection for a bilateral knee condition and the ear-related conditions were remanded to the Board for proceedings consistent with the Court's decision.  The Board highlights that the claim for service connection for the cause of the Veteran's death remains pending in remand status.  

In regard to the Board's February 2009 denial of service connection for Meniere's disease, for accrued benefits purposes, in the October 2010 decision, the Court stated that, at the time of his death, the Veteran had three ear-related disabilities:  hearing loss, tinnitus, and vertigo.  Memorandum Decision, at p. 5.  While, in his March 2006 informal claim for service connection, the Veteran's representative indicated that he was seeking service connection for Meniere's disease, the Court pointed out that a claim is not limited to the medical condition listed thereon, but encompasses any medical condition evident from the information the claimant submits.  Id. citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Court also noted that Meniere's disease is defined as "hearing loss, tinnitus, and vertigo resulting from nonsuppurative disease of the labyrinth with edema."  Id. citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (31st ed. 2007) at 546.  Further, the Court highlighted that these three conditions are separately ratable apart from whether they collectively constitute Meniere's disease.  Id. citing 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6204, 6260, 6205, Note (2010).  In light of the Memorandum Decision, and the evidence of record, the Board has recharacterized the claim for service connection for Meniere's disease as encompassing the three ear-related claims listed on the title page.  

Subsequent to the Board's February 2009 decision and remand, numerous medical records have been associated with the claims file.  See 38 C.F.R. § 20.1304 (2010).  However, only the evidence that was of record on the date of the Veteran's death is for consideration in determining whether the appellant is entitled to accrued benefits and, as such, these records are not pertinent to the claim herein decided.  38 C.F.R. § 3.1000(d)(4) (2010).  Moreover, in light of the favorable disposition of the claim herein decided, the Board finds that the appellant is not prejudiced by consideration of the claim.  See 38 C.F.R. § 20.1102 (2010).

In addition, the Board notes that an August 2009 deferred rating decision reflects that, while working to complete development directed by the Board in its February 2009 remand, an individual at the RO noted that some of the original documents were not located in the claims file.  It was noted that the claims file had recently been returned from VA's Professional Staff Group VII (PSG VII) due to issues on appeal before the Court.  While the original documents were not located following a search, PSG VII provided a CD of scanned documents, which have been printed and associated with the claims file.  Copies of all pertinent documents appear to be of record, and there is no indication that there are any outstanding documents.  

As a final preliminary matter, the Board notes that the claims file reflects that the appellant was previously represented by Richard J. Mahlin (as reflected in a March 2006 VA Form 21-22a, Appointment of Individual as Claimant's Representative).  In August 2009, the appellant filed a VA Form 21-22a, appointing John S. Berry as her representative.  The Board recognizes the change in representation.

The issue of entitlement to service connection for tinnitus, for accrued benefits purposes, is addressed in the decision below.  The remaining issues listed on the title page are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided has been accomplished.

2.  The evidence in the file at the date of the Veteran's death reflects that he had tinnitus since service.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus, for accrued benefits purposes, are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Court, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

Given the favorable disposition of the claim for service connection for tinnitus, for accrued benefits purposes, the Board finds that all notification and development actions needed to fairly adjudicate this claim have been accomplished.  

Law and Regulations

VA law provides that where death occurred on or after December 1, 1962, periodic monetary benefits (other than insurance and servicemembers' indemnity) authorized under laws administered by VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at date of death, and due and unpaid will, upon the death of such person, be paid as defined by regulation.  See 38 U.S.C.A. § 5121 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1000(a) (2010).

Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000(d)(4). 

A claim for VA benefits pending on the date of death means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that for a surviving spouse to be entitled to accrued benefits, "the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  The Federal Circuit noted that this conclusion comported with the decision in Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996), which stated that a consequence of the derivative nature of the surviving spouse's entitlement to a veteran's accrued benefits claim is that, without the veteran having a claim pending at time of death, the surviving spouse has no claim upon which to derive his or her own application.  Id. at 1300.

An application for accrued benefits must be filed within one year after the death of the veteran.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(c).

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on the basis of the merits of such claim is focused upon (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

Factual Background and Analysis

As an initial matter, the Board notes that, as discussed in the introduction, the March 2006 claim for service connection has been construed as including claims for three separate ear-related conditions:  hearing loss, vertigo, and tinnitus.  In the August 2006 rating decision and the April 2007 statement of the case, the RO noted that the Veteran's physician reported that the Veteran appeared to have some hearing problems, episodes of vertigo, and ringing in the ears; however, a diagnosis of Meniere's disease was not rendered.  The RO found that there was no evidence that the claimed condition existed prior to the Veteran's death and service connection for Meniere's disease was denied.  The RO has not considered the three separate claims for service connection for hearing loss, vertigo, and tinnitus; however, in light of the decision herein to grant service connection for tinnitus, for accrued benefits purposes, the appellant is not prejudiced by the Board's consideration of this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).    

Based on a February 2006 letter from the Veteran's physician, in March 2006, the Veteran's representative filed an informal claim for service connection for Meniere's disease.  The Veteran died later that month.  The appellant's application for VA benefits was received in April 2006.  The Board finds that a claim for accrued benefits was timely filed and that the claim for service connection must be decided based upon the evidence in VA's possession on or before the date of the Veteran's death.

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for tinnitus, for accrued benefits purposes, is warranted.  

Service treatment records are negative for complaints regarding or treatment for tinnitus; however, service records reflect that the Veteran had noise exposure in his work on the flight line as a fuel specialist.  In his February 2006 letter, the Veteran's private physician, Dr. R.J.S. reported that the Veteran had had, since his time in service, a persisting ring in his ears.  

Tinnitus is a condition capable of lay observation; hence, the Veteran is competent to report suffering from this disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("[R]inging in the ears is capable of lay observation.").  The February 2006 letter from Dr. R.J.S. reflects that the Veteran reported a continuity of symptomatology since service.  The Board finds the report of a continuity of symptomatology to be competent and credible.  

Thus, considering the evidence of record at the time of the Veteran's death, and resolving all reasonable doubt in the appellant's favor, the Board finds that service connection for tinnitus, for accrued benefits purposes, is warranted.  


ORDER

Entitlement to service connection for tinnitus, for accrued benefits purposes, is allowed.  


REMAND

The Board's review of the claims file reveals that further action on the claims remaining on appeal is warranted.  

In regard to the claim for service connection for a bilateral knee disorder, for accrued benefits purposes, in his November 2009 brief to the Court, the appellant's attorney argued that the Veteran's knee disorder was related to his service-connected foot and/or lumbar spine disorder.  The RO has not considered the claim for service connection for a bilateral knee disorder on a secondary basis.  In Roebuck v. Nicholson, the Court held that, although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  Moreover, as discussed above, the RO has not considered service connection for hearing loss and vertigo, as distinct from the claim for service connection for Meniere's disease.  To avoid any prejudice to the Veteran, a remand for RO consideration of these matters, in the first instance, is warranted.  See Bernard v. Brown, 3 Vet. App. 384, 393 (1993).

On remand, the appellant should be furnished VCAA notice regarding her claims of entitlement to service connection for a bilateral knee disorder, to include as secondary to service-connected foot and/or lumbar spine disabilities, and her claims for service connection for hearing loss and vertigo, for accrued benefits purposes.  

Accordingly, the case is REMANDED for the following action:

1. The RO should provide the appellant a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises her of the information and evidence necessary to substantiate her claims for service connection for a bilateral knee disorder, to include as secondary to service-connected foot and/or lumbar spine disabilities, and her claims for service connection for hearing loss and vertigo, for accrued benefits purposes.  This notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  After ensuring that the development is complete, re-adjudicate the claims remaining on appeal.  In adjudicating the claim for service connection for a bilateral knee disorder, for accrued benefits purposes, the RO should consider and address entitlement to service connection as secondary to the service connected foot and/or lumbar spine disabilities.  If any claim remains denied, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


